47 F.3d 1177
75 A.F.T.R.2d 95-1266
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.James R. PRIVITERA, M.D., Defendant-Appellant.
No. 93-55941.
United States Court of Appeals, Ninth Circuit.
Submitted:  Feb. 6, 1995.*Decided:  Feb. 9, 1995.

1
Before:  BRUNETTI and KOZINSKI, Circuit Judges, and SHADUR**, District Judge.


2
MEMORANDUM***


3
James R. Privitera challenges the district court's order enforcing an IRS summons.  We review for clear error.  United States v. Saunders, 951 F.2d 1065, 1066 (9th Cir. 1991).


4
Privitera asserts that technical compliance with 26 U.S.C. Sec. 7603 is necessary for an effective service of process.  He is mistaken.  To obtain enforcement of a summons, the IRS need only establish that it has substantially complied with the statute's requirements.  Minor violations will be excused where the IRS acts in good faith and there is no prejudice to the taxpayer.  See Sylvestre v. United States, 978 F.2d 25, 27-28 (1st Cir. 1992); United States v. Payne, 648 F.2d 361, 363 (5th Cir. 1981).  The IRS served Privitera's receptionist with the summons and she hand-delivered it to Privitera.  The IRS was forced to resort to this method of service only because Privitera twice refused to see the IRS officer.


5
The IRS thus attempted in good faith to serve Privitera, who received actual notice of the summons.  Because the IRS substantially complied with the service of process statute, the district court did not err in enforcing the summons.


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4


**
 The Honorable Milton I. Shadur, Senior Judge, United States District Court for the Northern District of Illinois, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3